Exhibit 10.2

 

[g111181mmi001.jpg]

 

 

 

Ms. Kari Heerdt

 

Senior Vice President

 

Human Resources

 

79 TW Alexander Drive

 

4101 Research Commons

 

Research Triangle Park

 

North Carolina 27709

 

Telephone: 919-316-6543

 

Facsimile: 919-316-6523

 

May 26, 2010

 

John Perkins

[      ]

[      ]

 

Dear John,

 

The purpose of this letter is to change the terms of your severance as stated in
your Employment Letter with the Company dated March 2, 2006 and Separation
Agreement dated December 19, 2008. With your consent, the Company is modifying
the terms of severance to ensure that you, referred to as the ‘Executive,” have
additional severance protection going forward, in compliance with Internal
Revenue Code Section 409A. Accordingly, with your agreement, the following shall
be your amended severance terms with the Company:

 

1.             Severance Benefits. If at any time: (i) Talecris terminates your
employment without Cause (as defined below), or (ii) you resign from your
position with Good Reason (as defined below), you will be entitled to, subject
to the terms of this letter agreement, an amount in cash (the “Severance
Payment”) equal to twelve months current Base Salary plus one year’s bonus at
target. In addition, for two years following the date of this agreement, you
will be eligible for an additional cash payment as part of your severance
payment equal to six months base salary if you become eligible for a severance
payment following a “Change in Control” as defined in the Talecris
Biotherapeutics, Inc. 2009 Long Term Incentive Plan. The Severance Payment,
including any additional severance payment, shall be paid to you in a lump sum
within sixty (60) days of Separation from Service.

 

2.             Definitions. The following words and phrases have the following
meanings when used in this letter agreement:

 

a.             Cause. For the purposes of this Agreement, “Cause” means with
respect to conduct during the Executive’s employment with the Company, whether
or not committed during the Term, (i) commission of a felony by Executive;
(ii) acts of dishonesty by Executive resulting or intending to result in
personal gain or enrichment at the expense of the Company or its subsidiaries;
(iii) Executive’s material breach of his obligations under this Agreement;
(iv) conduct by Executive in connection with his duties hereunder that is
fraudulent, unlawful or grossly negligent, including, but not limited to, acts
of discrimination; (v) engaging in personal conduct by Executive (including but
not limited to employee harassment or discrimination, the use or possession at
work of any illegal controlled substance) which discredits or damages the
Company or its subsidiaries; (vi) contravention of specific lawful direction
from the Chief Executive Officer that would not otherwise conflict with
Executive’s responsibilities or duties or the material failure to perform the
duties or (vii) breach of the terms of Talecris’ Intellectual Property
Agreement;

 

1

--------------------------------------------------------------------------------


 

provided, that, the Executive shall have fifteen (15) days after notice from the
Company to cure the deficiency leading to the Cause determination (except with
respect to (i) and (ii) above), if curable. A termination for “Cause” shall be
effective immediately (or on such other date set forth by the Company).

 

b.             Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

c.             Good Reason. “Good Reason” shall mean, without the Executive’s
consent, (i) a material diminution in the Executive’s “base compensation” within
the meaning of Code Section 409A and relevant authorities thereunder;
(ii) relocation of the Executive’s office more than 50 miles from its location
in Research Triangle Park, North Carolina; (iii) following a Change in Control,
the failure by the Company to continue in effect any incentive compensation plan
in which the Executive participates unless an equitable alternative compensation
arrangement has been provided; or (iv) a material reduction in the nature of the
Executive’s responsibilities or duties. For clarity, the standard for
determining a material reduction in the nature of the Executive’s
responsibilities or duties shall include, in the event of a Change in Control or
combination with another business, the additional scope of the role provided by
the combined entities. To clarify further, Good Reason does not include an
immaterial change in organizational structure, reporting relationships, duties,
roles nor any reason other than items (i) and (iv) above. The Executive shall
provide notice to the Company of the existence of (i) through (iv) of this
Section within a period not to exceed ninety (90) days of the initial existence
of the condition, upon the notice of which the Company shall have a period of at
least thirty (30) days within which to cure any deficiency that would result in
Good Reason.

 

c.             Separation of Service. For purposes of this Agreement,
“Separation from Service” shall mean the termination of services provided by
Executive, whether voluntary or involuntary, as determined by the Company in
accordance with Treas. Reg. §1.409A-1(h). In determining whether the Executive
has experienced a Separation from Service, the following provisions shall apply:

 

i.                A Separation from Service shall occur when the Executive
experiences a termination of employment with the Company and any affiliate in
which the Company has more than a 50% ownership interest (together with the
Company, the “Employer”), which shall be considered to have occurred when the
facts and circumstances indicate that either (i) the Executive is not reasonably
expected to perform further services for the Employer after a certain date, or
(ii) that the level of bona fide services the Executive will perform for the
Employer after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Executive (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or full
period of services to the Employer if the Executive has been providing services
to the Employer for less than 36 months).

 

ii.               If the Executive is on military leave, sick leave, or other
bona fide leave of absence, the employment relationship between the Executive
and the Employer shall be treated as continuing intact, provided that the period
of such leave does not exceed six months, or longer, so long as the Executive
retains a right to reemployment with the Employer under an applicable statute or
by contract. If the period of leave exceeds six months and the Executive does
not retain a right to

 

2

--------------------------------------------------------------------------------


 

reemployment under an applicable statute or by contract, the Executive will
incur a Separation from Service as of the first day immediately following the
end of such six-month period. However, where the Executive’s leave of absence is
due to his or her Disability, a 29-month period of absence will be substituted
for such six-month period. In applying the provisions of this paragraph, a leave
of absence shall be considered a bona fide leave of absence only if there is a
reasonable expectation that the Executive will return to perform services for
the Employer.

 

3.             Payment of Benefits. The Severance Payment described in the
preceding section of this letter agreement shall be contingent on Executive’s
execution of a valid Release in a form reasonably acceptable to the Company that
becomes irrevocable within sixty (60) days after Executive’s Separation from
Service.

 

4.             Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes.

 

5.             Compliance with Code Section 409A. This Agreement is intended to
comply with (or be exempt from) Code Section 409A, and the Company shall have
complete discretion to interpret and construe this Agreement and any associated
documents in any manner that establishes an exemption from (or otherwise
conforms them to) the requirements of Code Section 409A. If, for any reason
including imprecision in drafting, the Agreement does not accurately reflect its
intended establishment of an exemption from (or compliance with) Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, the provision shall be considered ambiguous and shall be interpreted by
the Company in a fashion consistent herewith, as determined in the sole and
absolute discretion of the Company. The Company reserves the right to
unilaterally amend this Agreement without the consent of the Executive in order
to accurately reflect its correct interpretation and operation, as well as to
maintain an exemption from or compliance with Code Section 409A. Nevertheless,
and notwithstanding any other provision of this Agreement, neither the Company
nor any of its employees, directors, or their agents shall have any obligation
to mitigate, nor to hold the Executive harmless from, any or all taxes
(including any imposed under Code Section 409A) arising under this Agreement.

 

6.             Effect on Other Agreements. This agreement replaces and
supersedes all other and prior severance agreements between Executive and the
Company, whether written or oral or express or implied, that relate to severance
benefits. No representations, promises, assurances or agreements have been made
regarding the subject matter of this agreement, except such as has been stated
herein.

 

7.             Termination. This Agreement shall terminate upon Executive’s
death or employee’s disability (defined as your inability by reason of physical
or mental impairment to perform your job duties for a period exceeding 12
consecutive weeks). If this agreement is terminated by reason of Executive’s
death or disability, Executive or Executive’s dependents or estate will be
entitled to the payments and benefits afforded under the Company’s employee
benefit plans, and the Company will have no further obligations under this
agreement.

 

If you accept these changes, please sign where indicated below and return a copy
of this letter to me so that we may place it in your personnel file. If you have
any questions, please feel free to contact me.

 

3

--------------------------------------------------------------------------------


 

Sincerely,

 

/s/ Kari Heerdt

 

Kari Heerdt

 

Senior Vice President

 

Human Resources

 

 

4

--------------------------------------------------------------------------------


 

I accept the changes to my Employment Letter and Separation Agreement as stated
above.

 

 

/s/ John Perkins

 

John Perkins

 

 

 

5/27/10

 

Date

 

 

 

 

 

Cc:

Lawrence Stern

 

 

File

 

 

5

--------------------------------------------------------------------------------